Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7-8,12 and 15-17are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (US 20200110614).
With respect to claim  1 Ma teaches a microelectronic device, comprising: a converter configured to convert (see converter and/or LDO) a voltage of an electric energy (from intermittent source) into a predetermined voltage (voltage to load output from LDO); a capacitor (C2) configured to store an electric energy transferred from the converter; and a controller (1 and 2, further neural network) configured to measure an amount of electrical charge (C2 paragraph 0062) of the capacitor in a current time slot (see moment paragraph 0146-154), predict an available current (see predicted energy for example paragraph 0165, paragraph 0090-92, further see Fig. 18) of a next time slot based on an output current (output current charges C2) of the converter and the measured amount of electrical charge of the capacitor in the current time slot, and determine a consumed current (see dissipation profile paragraph 0062, 0058) of a load system of the next time slot to match (paragraph 0045, 62 and 120) the predicted available current.
With respect to claim 17 and 2 Ma teaches determining, based on a voltage of the capacitor, the amount of electrical charge (see checking the voltage for example paragraph 60) stored in the capacitor.
With respect to claim 3-4 Ma teaches controller is configured to predict the available current of the next time slot (power restore predicted in next time slot) to be greater than a predicted available current of the current time slot (during an outage), in response (the neural network is responsive to past 10 moments “time slots” paragraph 0147) to an increase in a degree to which the amount of electrical charge stored in the capacitor in the current time slot is greater (Ma teaches the use of neural network see for example paragraph 112) than the amount of electrical charge stored in the capacitor in the previous time slot.
With respect to claim 5 Ma teaches the controller is configured to predict the available current of the next time slot (power restored prediction) to be greater than a predicted available current of the current time slot (power output), in response to an increase in a degree to which the amount of output current (output current charges C2) of the converter in the current time slot is greater than the amount of output current of the converter in the previous time slot (no input current).
With respect to claim 7 Ma teaches the controller is configured to predict the available current of the next time slot based on (see neural network uses 10 consecutive inputs paragraph 0147) an available current of the current time slot.
With respect to claim 8 Ma teaches the controller is configured to determine operation modes of blocks (writer operation paragraph 0086-90) in the load system based a hardware resource (power).
With respect to claim 12 Ma teaches the device is an implantable medical device (paragraph 0038-41.
With respect to claim 15 Ma teaches a processor-implemented power control method of a microelectronic device, the method comprising: measuring an amount of electrical charge of a capacitor (C2 paragraph 0062); predicting an available current (see predicted energy for example paragraph 0165, paragraph 0090-92, further see Fig. 18) of a next time slot (see moment paragraph 0146-154) based on an output current (output current charges C2) of a converter (see converter and/or LDO) and the measured amount (paragraph 0045-48) of electrical charge of the capacitor (C2), the capacitor configured to store an electric energy transferred from the converter in a current time slot; and determining a consumed current (see dissipation profile paragraph 0062, 0058) of a load (paragraph 0003, 95, 0152) system of the next time slot to match (paragraph 0045, 62 and 120) the predicted available current.
With respect to claim 16 Ma teaches the predicting of the available current comprises predicting the available current of the next time slot based a change (paragraph 0060) in an amount of electrical charge stored in the capacitor from a previous time slot (output begin) to the current time slot (outage end/restore).

Allowable Subject Matter
Claims 6, 9-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: 
With respect to claim 6 Ma teaches the controller is configured to predict the available current of the next time slot however does not teach weights respectively applied to the difference between the amount of electrical charge stored in the capacitor in the current time slot and the target amount of electrical charge, and to the change in the amount of output current of the converter, are determined based on a stability condition of a delayed differential equation for the available current of the next time slot. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claims 9-11 Ma teaches the controller however does not teach determining operation modes of blocks in the load system based on a consumed current table corresponding to operation modes of the blocks such that a consumed current of the load system matches the available current, wherein the consumed current table include information of a current amount to be consumed in a respective mode of each block, of the blocks, in the load system. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claim 13 Ma teaches the controller however does not teach the controller is configured to preferentially allocate a portion of the determined consumed current to blocks in the load system except for a microcontroller unit (MCU) among the blocks in the load system and control an operating frequency of the MCU based on a remaining portion of the determined consumed current. At least this further limitation is not taught or rendered obvious by the prior art of record.
With respect to claim 14 Ma teaches an interval of the next time slot and a delay occurring however does not teach the determined consumed current of the load system is applied to the load system are determined based on a voltage ripple and a capacitance of the capacitor. At least this further limitation is not taught or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836